Citation Nr: 0328402	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
PTSD and assigned a 30 percent disability rating.  

In April 2002 the veteran testified as to the issue on appeal 
at a personal hearing conducted by videoconference which was 
chaired by the undersigned Veterans Law Judge.

The Board notes that in his November 1998 substantive appeal 
the veteran raised the issue of entitlement to service 
connection for hearing loss, tinnitus, irritable bowel 
syndrome, temporomandibular joint dysfunction, broken ribs, 
an eye injury, disabilities claimed to be due to having been 
a prisoner of war, the residuals of cold injury and an ulcer.  
In October 1999 and June 2000 rating decisions the RO 
adjudicated that claim by denying service connection for the 
claimed disabilities.  The veteran was notified of the 
October 1999 and June 2000 decisions, but he did not submit a 
notice of disagreement within one year of either decision.  
With the exception of the hearing loss issue, which is 
discussed on the paragraph immediately below, those issues 
are not within the Board's jurisdiction.  

The veteran subsequently submitted additional evidence in 
support of his claim for service connection for hearing loss.  
In a November 2001 rating decision, the RO determined that 
new and material evidence had been submitted to reopen the 
previously denied claim of entitlement to service connection 
for hearing loss, reopened the claim, and denied service 
connection for hearing loss on a de novo basis.  In April 
2002 the veteran submitted a statement that the Board 
construes as a notice of disagreement with the denial of 
service connection for hearing loss.
See 38 U.S.C.A. § 7105 (West 20020); 38 C.F.R. § 20.201 
(2003); see also  Gallegos v. Gober, 14 Vet. App. 50 (2000) 
[defining a valid notice of disagreement]; 38 C.F.R. § 20.201 
(2003).   The veteran has not been provided a statement of 
the case (SOC) on that issue.  That issue is, therefore, 
being remanded for the issuance of a SOC and to give the 
veteran the opportunity to submit a substantive appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In the April 2002 statement the veteran again raised the 
issue of entitlement to service connection for the residuals 
of cold injury, tinnitus, and "physical problems" not 
otherwise described.  He also claimed that prior decisions 
were clearly and unmistakably erroneous as they pertained to 
cold injury residuals, hearing loss, and PTSD.  These issues 
have not yet been adjudicated by the RO, and are referred to 
the RO for appropriate action.  


REMAND

For the reasons expressed immediately below, the Board 
believes that a remand of this case is necessary.

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2003).  
In accordance with that authority, the Board obtained 
additional evidence in support of the veteran's appeal of the 
rating assigned for PTSD, which consists of additional VA 
treatment records and the report of a September 2003 VA 
psychiatric examination.  

In a decision issued May 1, 2003, the Federal Circuit 
invalidated those regulations, to the extent that they 
allowed the Board to consider newly developed evidence in the 
first instance without waiver of the veteran's right to have 
that evidence first considered by the RO.  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1346-47 (Fed. Cir. 2003).  For this reason the 
veteran's appeal is being remanded to cure any procedural 
defect related to the Board's development of evidence that 
has not yet been considered by the RO.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).

In a January 2003 notice the Board informed the veteran of 
the evidence needed to substantiate his appeal of the 
assigned rating for PTSD, and the relative responsibilities 
of the veteran and VA in developing that evidence.  See 
38 U.S.C.A. § 5103 (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159 (2003).  In that 
notice, however, the Board informed the veteran that the 
requested information and evidence should be submitted within 
30 days of the notice.  In a decision promulgated on 
September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The 
Federal Circuit found that the 30 day response period 
provided in § 3.159(b)(1) is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being remanded for other reasons, the RO must take 
this opportunity to inform the veteran that, notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Finally, as explained in the Introduction, the RO should 
issue the veteran a statement of the case as to the issue of 
his entitlement to service connection for hearing loss.

To ensure full compliance with due process requirements, the 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following development:

1.  VBA must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions and VA directives is completed.  

2.  After undertaking any additional 
development deemed appropriate, VBA 
should re-adjudicate the issue of the 
veteran's entitlement to an increased 
rating for service-connected PTSD, taking 
into consideration the evidence which has 
been added to the record since its last 
adjudication.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

3.  After undertaking any development 
deemed appropriate as to the issue of 
entitlement to service connection for 
hearing loss, VBA should re-adjudicate 
that issue.  If entitlement remains 
denied, the veteran and his 
representative should be provided a 
(supplemental) statement of the case 
pertaining to that issue and be given the 
opportunity to submit a substantive 
appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


